Citation Nr: 1116328	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-13 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force from June 1956 to June 1960.  This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision issued by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2011, a Travel Board hearing was held at the RO before the undersigned, who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidentiary record raises a reasonable doubt as to whether the appellant's tinnitus had its onset during active military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is entitled to service connection for tinnitus.  He maintains that the etiology of this condition is rooted in his experiences during his active military service, and in particular to his exposure to acoustic trauma from aircraft and other military noise.  He testified at his January 2011 Travel board hearing that he had been experiencing ringing in his ears since the late 1950s.  He said that it was intermittent at that time.  The appellant also stated that he had had some degree of ringing in his ears pretty much ever since service.

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the Board is granting in full the benefit sought on appeal (service connection).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The Board notes that the Veteran was provided, in September 2007, with notice of the information and evidence necessary to substantiate the initial rating and effective date to be assigned in the event his claim was successful.

B  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The appellant underwent a VA examination in November 2007; he reported that he had been experiencing tinnitus for more than 15 years.  The appellant also reported that he had been exposed to acoustic trauma from jet and other aircraft engine noise.  The examiner opined that the appellant's tinnitus was not related to his noise exposure during his military service; the examiner provided a similar negative opinion in an August 2010 addendum to the November 2007 report.  However, the examiner did not explain the basis for this opinion in either the November 2007 report or in the August 2010 addendum.

On the other hand, the evidence of record also includes a private etiologic opinion from a doctor of audiology that relates the appellant's current tinnitus to service.  This opinion is dated in August 2008, and notes the appellant's history of noise exposure in service from aircraft engines.  After examining the appellant, the audiologist concluded that it was at least as likely as not that the appellant's current constant tinnitus was due to his exposure to excessive noise in service.

The evidence of record includes written statements and testimony from the appellant that he had been exposed to acoustic trauma in service from his proximity to aircraft and jet engines on a daily basis when he was in the Air Force.  He stated that he did use hearing protection during service, as well as after service for both occupational and recreational activities.  The appellant has reported that his tinnitus had its onset in service between June 1956 and June 1960.  He further reported that he did not experience any loud noises in his post-military occupational pursuits.  

However, the service medical records are silent on the matter of tinnitus as the June 1960 separation examination report and associated report of medical history do not reflect any complaints by the appellant of any problems with his ears, including ringing or other noise in his ears.

The appellant has repeatedly stated that he first experienced tinnitus in service and that the condition has continued to the present time.  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Viewing the evidence in a light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from tinnitus and has reported that it began when he was in service, as well as the favorable private audiologist's nexus opinion.  In addition, there is no evidence of record to contradict the appellant's statements regarding the onset date of his tinnitus.  

The Board concludes that evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  In other words, the record presents a reasonable doubt that the Veteran's tinnitus had its onset during his active service and has continued to the present.  The Board will resolve that doubt in the appellant's favor and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the AMC/RO for action as described below.

The Board notes that the claims file does not include any hearing conservation data for the appellant.  In essence, only the reports of medical history and examinations at entry and separation are of record.  There is a notation to the effect that the appellant's records were destroyed in the fire at the National Personnel Records Center (NPRC) in 1973.  In cases where the veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the veteran in developing facts pertinent to his claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

In this case, it appears that the appellant's service medical records (SMRs) have been irretrievably lost.  There is no indication of record as to the availability of no Surgeon General's records for the appellant.  In addition, the RO apparently did not make a formal finding of the unavailability of the Veteran's service records.  It is unclear whether the RO has attempted to obtain other alternative records.  

Where the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases where the service medical records are missing.  A non-exhaustive list of documents that may be substituted for service medical records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  VA Adjudication Procedure Manual, Manual M21-1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  The appellant should be afforded the opportunity to provide such documentation.

Review of the appellant's VA medical records reveals that he was in receipt of private care at an HMO in October 2001.  In September 2002, he underwent a full physical examination by a private doctor.  VA is therefore on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The AMC/RO should obtain all relevant private and VA treatment records since June 1960 not already of record and associate said records with the claims file.

The determination of whether a veteran has a ratable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court explained that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157.

While the RO did obtain an opinion on the question of the etiology of the appellant's claimed bilateral hearing loss, the opinion is inadequate.  For example, the appellant underwent a VA examination, including audiometric testing, in November 2007, and the examiner did not discuss the fact that, because the service department testing of record is dated prior to October 31, 1967, ASA units must be assumed and these need to be converted to ISO (ANSI) units.  

The June 1960 puretone threshold results for each ear, in decibels and converted from ASA units to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 
10
10
10
25
LEFT
15
10
10
15
20

Conversion to ISO (ANSI) units reveals that there was one threshold level of 25 decibels which indicates some degree of hearing loss.

Thus, while the RO did arrange for the examination of the appellant, the clinical findings were inadequate.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the adjudicator to return a report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

Furthermore, in Savage v. Shinseki, No. 09-4406 (Jan. 4, 2011), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed concerning the possibility that the appellant's claimed hearing loss is etiologically related to some incident of service; the VA and private opinions of record should be clarified after conversion of the 1960 audiometric data to ISO (ANSI) units.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from invoking its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims (Court) has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements and the development of all potentially relevant evidence as to all issues on appeal, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Take all appropriate steps to secure any additional active service medical records for the appellant through official channels or any other appropriate source, including the appellant.  These records should be associated with the claims file.  If there are no records, a specific finding of unavailability should be set forth in the claims file.

3.  Inform the appellant what other alternative sources of information are acceptable for the demonstration of continuity of symptomatology, for example, buddy statements, employment physicals and insurance records, and assist him in obtaining such records.  Any records obtained should be associated with the claims file.

4.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated since 1960.  After securing the necessary release(s), obtain those records that have not been previously secured.  In particular, obtain all hearing loss-related treatment records.

5.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

6.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the appellant's claims file by an audiologist or appropriate physician in order to determine the nature, onset date and etiology of the appellant's claimed bilateral hearing loss.  The reviewer should consider the information in the claims file in providing an opinion as to the onset date and etiology of the appellant's bilateral hearing loss.  The reviewer should offer an opinion as to the probabilities that any current bilateral hearing loss is attributable to the appellant's military service, to include any exposure to acoustic trauma in service.  The reviewer must discuss all in-service and post-service audiometric testing, with conversion of ASA units to ISO (ANSI) units for the June 1960 separation examination.

More specifically, the reviewer must address the question of whether the appellant's currently claimed bilateral hearing loss is etiologically related to any incident of service or whether the claimed bilateral hearing loss is more likely due to some other cause or causes, including the aging process and/or post-service occupational or recreational noise exposure, if any.  The opinion should also include a discussion of the August 2008 private audiologist opinion, as well as a discussion of the descriptions of the appellant's hearing loss symptoms over the years that were submitted by the appellant and/or any third parties.  The effect and significance, if any, of in-service and post-service noise exposure must be delineated by the reviewer.

If the reviewer determines that an examination is needed before the requested opinions can be rendered, the AMC/RO should schedule the appellant for such an examination.

In assessing the relative likelihood as to origin and etiology of the bilateral hearing loss, the reviewer should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the hearing loss is causally or etiologically related to the Veteran's service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note:  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's hearing loss.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Upon receipt of the VA reviewer's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewer for corrections or additions.

8.  Ask the private doctor of audiology who performed the August 2008 VA examination to clarify and expand on the opinions rendered in the report.  Provide the audiologist with a copy of the November 2007 VA examination.  Inform the audiologist that there no audiometric testing was accomplished during the entrance examination and that the June 1960 examination results were in ASA units and that these need to be converted to ISO (ANSI) units.  Ask the audiologist to explain whether these facts alter her opinion, and if so, to explain how and why.

9.  Then, after the completion of any indicated additional development, readjudicate the appellant's bilateral hearing loss claim.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories and caselaw, including those pertaining to continuity of symptoms and the credibility of lay statements.  

10.  If the benefit sought on appeal remains denied, provide the appellant and his representative with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue on appeal.  All relevant evidence of record should be addressed.  The appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


